Citation Nr: 0216825	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for lung and heart disorders.  


FINDINGS OF FACT

1.  The record does not contain medical evidence 
establishing a nexus between the appellant's service and a 
lung disorder first shown in August 1998.  

2.  The record does not contain medical evidence 
establishing a nexus between the appellant's service and a 
heart disorder first shown in August 1998.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303 (2002).  

2.  A heart disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.  

The claims involve requests for service connection and there 
is no issue as to whether they are substantially complete.  
38 U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant originally 
filed the appropriate form seeking to establish entitlement 
to service connected compensation for a lung disorder in 
July 2000.  Accordingly, when he later submitted an October 
2000 statement seeking service connection for a heart 
disorder, that informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) 
(2002).  There is no issue as to providing the appropriate 
form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  After he filed his 
claim, the RO sent the appellant a November 2000 letter 
informing him of the action it was taking to develop 
evidence pertinent to the claims, asking him to provide 
information as to specified treatment for his claimed 
disabilities, and requesting authorization to obtain 
evidence he identified.  In a May 2001 letter, the RO 
informed the appellant of the reasons for the denial of the 
claims.  In a May 2001 statement of the case and in a 
September 2001 supplemental statement of the case, the RO 
listed the evidence considered, the legal criteria for 
evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant 
of the information and evidence necessary to substantiate 
the claims.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
In his claims, the appellant identified VA and private 
health care providers who had treated him for lung and heart 
disorders.  Clinical records from these health care 
providers have been obtained and are associated with the 
claims file.  One physician noted in a May 2001 statement 
that any records he had had been destroyed.  The appellant 
has not identified any other sources of treatment.  The 
Board concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO has not afforded the appellant 
a VA examination because one is not necessary to make a 
decision on the claim.  An exam is necessary if the 
information or evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but 

? does contain lay or medical evidence of a current 
disorder;
? establishes that the appellant suffered an injury or 
disease in service or has a disease or symptoms of a 
disease listed at 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 (2002), manifesting during an applicable 
presumptive period; and
? indicates that that the claimed disability or symptoms 
may be associated with the established injury or 
disease in service or with another service-connected 
disability.

As discussed below, the record shows that the appellant 
served during World War II and contains medical evidence of 
a current disorder.  However, the sole evidence relating the 
current lung and heart disorders to the appellant's service 
is his own lay contentions.  Therefore, because the record 
does not indicate that the lung or heart disorders may be 
associated with service, an examination is not necessary.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the 
RO for its consideration of the requirements of the VCAA in 
the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for lung 
and heart disorders.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including cardiovascular-renal disease, including 
hypertension, that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

VA clinical records in December 1999 and from April to July 
2000 showed that the appellant had current diagnoses of 
hypertension, history of atrial fibrillation, and 
interstitial lung disease.  Private clinical records in 
August 1998, in February and October 1999, and in October 
2000, indicated that the appellant had paroxysmal atrial 
fibrillation and flutter, pulmonary fibrosis, cardiomegaly 
and compensated congested heart failure, and essential 
hypertension.  These records document current lung and heart 
disorders that satisfy the initial element of service-
connection claims.  

The service medical records are silent as to any lung or 
heart disorder in service.  Examinations in February 1943 
and March 1945, and an undated examination, all revealed a 
normal heart and lung and normal cardiovascular and 
respiratory systems.  To establish service connection, the 
evidence must include a nexus between the appellant's 
service and the current findings of heart and lung disorder, 
first shown in the August 1998 private clinical records.  
Neither the VA nor the private physicians in any manner 
linked the current findings to service.  The appellant 
argues that his heart and lung disorders are related to an 
accidental exposure to a gas during basic training and to an 
exposure to gas by enemy soldiers near Rheims, France.  

The service medical records are entirely silent as to any 
complaints of gas exposure during service.  Even considering 
his allegation that such exposure occurred during combat, 
where records of such exposure might have destroyed or 
poorly maintained, see 38 U.S.C.A. § 1154(b) (West 1991) 
(consideration given to the time, place, and circumstances 
of service, such as combat), he also alleges exposure during 
basic training where medical care was available and records 
would have been maintained.  The record contains no 
indication of a heart or lung disorder between his service 
ending in 1945 and the private clinical record in August 
1998.  The only indication of a link between the disorders 
noted then and his service is comments by VA physicians in 
April, June, and July 2000 VA clinical records that the 
appellant stated he had a long history of interstitial lung 
disease with some fibrotic changes status post gas exposure 
in service.  While the physicians noted that the appellant 
thought the lung and heart disorders originated with the 
claimed gas exposure in service, the physicians did not 
separately render an opinion supporting that belief.  This 
statement therefore represents information simply recorded 
by the physicians, and without any additional medical 
comment that would transform it into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these records based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the current lung and heart disorders.  As such, these 
records are not probative on the issue of whether the 
current lung and heart disorders are related to service.  

The appellant has argued that his current lung and heart 
disorders are related to his service.  The record does not 
indicate that the appellant has the requisite medical 
expertise to render a medical opinion that could constitute 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (foundation for medical 
opinion requires qualifications based on knowledge, skill, 
experience, training, or education); Layno v. Brown, 5 Vet. 
App. 465, 469 (1994) (lay witness can provide eyewitness 
account of visible symptoms).  Because the record does not 
indicate that the appellant has the requisite expertise to 
opine as to the etiology of the lung and heart disorders, 
his testimony and contentions cannot serve as competent 
evidence in support of the claim.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a lung disorder and a 
heart disorder.  



ORDER

Service connection for a lung disorder is denied.  

Service connection for a heart disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

